Citation Nr: 1437454	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  06-01 872	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an eye disability, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is associated with the record.  The issues discussed during the hearing were entitlement to service connection for heart problems (also claimed as irregular heart beat), right testicular atrophy, hearing loss disability, eye disability and sexual dysfunction for loss of reproductive organ.  The Board notes that the issues of entitlement to service connection for a left leg disability, sleep apnea, neck/head disability, loss of energy/fatigue and residuals of cancer and treatments claimed as secondary to radiation exposure were developed for appellate review but were not discussed during the October 2010 hearing.  However, in an April 2011 statement, the Veteran stated that he did not wish to have a hearing on those claims. 

In May 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  In an October 2012 rating decision, while the case was in remand status, entitlement to service connection for heart problems, right testicular atrophy, sexual dysfunction for loss of reproductive organ, left leg disability, sleep apnea (also claimed as loss of energy and chronic fatigue), and residuals of cancer and treatments secondary to radiation exposure were granted.  In an August 2013 rating decision, service connection for hearing loss disability and degenerative joint disease and spondylitis of the cervical spine was granted.  Thus, there is no matter before the Board involving these service-connected disabilities.  In addition, the Veteran's representative in his Appellant's Post-Remand Brief noted the only issue on appeal was that of the eye disability. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1950 to June 1954.

2.  On June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


